Case 9:20-cv-80224-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
  SUZETTE THOMPSON,

         Plaintiff,

  v.

  DEVONSHIRE AT PGA NATIONAL, LLC,
  A Foreign Limited Liability Company,

        Defendant.
  _______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         1. Plaintiff, SUZETTE THOMPSON (“Ms. Thompson” or “Plaintiff”), brings this action

  pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

  FMLA”) seeking recovery from Defendant for back pay, an equal amount as liquidated damages,

  other monetary damages, immediate reinstatement, injunctive relief, equitable relief, front pay,

  declaratory relief, and reasonable attorneys’ fees and costs.

                                              JURISDICTION

         2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

  FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

  2201 et seq.

                                                  PARTIES

         3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

  Palm Beach County, Florida.

         4. Plaintiff works for Defendant in Palm Beach County, Florida, and the venue,

  therefore, for this case is the West Palm Beach Division of the Southern District of Florida.
Case 9:20-cv-80224-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 4



         5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

  because it was engaged in commerce or in an industry affecting commerce who employed 50 or

  more employees within 75 miles of where Plaintiff worked, for each working day during each of

  20 or more calendar workweeks, prior to seeking leave under the FMLA.

         6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

  FMLA, based on the fact that she: (a) cares for her daughter who suffers from a serious health

  condition as defined by the FMLA which necessitated Plaintiff to take intermittent FMLA leave;

  and (b) was employed by Defendant for at least 12 months and worked at least 1,250 hours during

  the relevant 12-month period prior to her seeking to exercise her rights to FMLA leave.

                                       FACTUAL ALLEGATIONS

         7.      Plaintiff has worked for Defendant from June 13, 2005, through current.

         8.      Plaintiff’s daughter suffers from a serious health condition as defined by the FMLA,

  and Plaintiff applied for, and was approved by Defendant for, intermittent FMLA leave.

         9.      In February 2020, despite Plaintiff being approved for intermittent leave and

  utilizing same, and her daughters’ serious health condition requiring intermittent and not

  continuous FMLA leave, Defendant’s management unilaterally placed Plaintiff on continuous

  FMLA leave, against her will.

         10.     In response, Plaintiff repeatedly notified Defendant that she does not necessitate

  continuous FMLA leave, and expressed her desire to return to work and utilize her intermittent

  FMLA leave as the law allows.

         11.     Defendant has refused to allow Plaintiff to return to work and is forcing her to

  remain on continuous FMLA which her daughter does not require or need; Defendant’s actions

  are resulting in Plaintiff’s FMLA leave being depleted for when she will require it in the future.
Case 9:20-cv-80224-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 4



         12.     Defendant’s actions constitute FMLA interference as a matter of law. See Brown v.

  Gestamp of Alabama LLC, Nos. 2:16:cv-1862, 2:17-cv-1411 (N.D. Ala., July 18, 2018(Employer

  violated the FMLA when it denied an employee's request for intermittent leave and instead placed

  him on continuous leave).

         13.     As a result of this illegal conduct, Plaintiff has suffered damages.

         14.     Defendant did not have a good faith basis for its actions.

                   COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

         15.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

  1-14, above.

         16.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         17.     At all times relevant hereto, Plaintiff was protected from interference under the

  FMLA.

         18.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

  Plaintiff to exercise her FMLA right to utilize intermittent FMLA leave for which she was

  approved.

         19.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

  exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

  reasonable attorneys’ fees and costs.

         20.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, immediate reinstatement into her position/injunctive relief, other
Case 9:20-cv-80224-XXXX Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 4



  monetary damages, equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and

  any and all further relief that this Court determines to be just and appropriate.

                                       DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury on all issues so triable.

  DATED this 14th day of February 2020.

                                                 Respectfully Submitted,

                                                 /s/ Noah E. Storch
                                                 Noah E. Storch, Esq.
                                                 Florida Bar No. 0085476
                                                 Alexander Harne, Esq.
                                                 Florida Bar No.: 126932
                                                 RICHARD CELLER LEGAL, P.A.
                                                 10368 W. SR. 84, Suite 103
                                                 Davie, Florida 33324
                                                 Telephone: (866) 344-9243
                                                 Facsimile: (954) 337-2771
                                                 E-mail: noah@floridaovertimelawyer.com
                                                 E-mail: aharne@floridaovertimelawer.com

                                                 Attorneys for Plaintiff
